DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5 and 6 of 10, filed 08/19/2021, with respect to claims 9 and 16 have been fully considered and are persuasive.  The 112(b) rejections of claims 9 and 16 have been withdrawn. 
 Applicant's arguments filed 08/19/2021, regarding the 35 U.S.C. 102 rejection of claim 9 have been fully considered but they are not persuasive. The movable element of Samoocha maintains a substantially elastic connection to the fixed element through moving and returning to its original position. With regard to movement created through natural pressure, this is a recitation of functional language in which the device of Samoocha would be capable of performing due to being movable and suspended within a moving fluid. While Samoocha relies on external power to induce movement, internal flow would also cause movement of the movable element.
 Applicant's arguments filed 08/19/2021, regarding the 35 U.S.C. 103 rejection of claim 11 have been fully considered but they are not persuasive. The piston and spring of Vazales allow for improved contact between surfaces within the device, therefore improving cleaning. 
. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 Claims 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130158464 A1 (Samoocha et al.), hereinafter Samoocha.
Regarding claim 9, Samoocha teaches a cerebrospinal fluid shunt (Fig. 7) comprising: 
a ventricular catheter (70); 
a plurality of slits (52) along a portion of the ventricular catheter facilitating entry of cerebrospinal fluid into the ventricular catheter [0038]; 

wherein the fixed element is fixed to the ventricular catheter, by concentrically fitting around the ventricular catheter [0051], and wherein the movable element including a projection (44) adapted to contact a portion of one or more of the plurality of slits as the movable element moves relative to the fixed element [0048]; 
wherein the movable element is elastically connected to the fixed element, by being constrained within (52 and 54) and being able to return to its original position after moving, such that movement between the movable element and the fixed element is at least partially created by natural pressures created by the cerebrospinal fluid. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).   While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   

Regarding claim 12, Samoocha teaches the device of claim 9.
Samoocha further teaches the movable element (50) includes an inner lumen (Fig. 7). Samoocha further teaches the projection (44) projects from the inner lumen (Fig. 7).  

Regarding claim 13, Samoocha teaches the device of claim 9.
Samoocha further teaches (in the alternative interpretation presented above in the rejection of claim 9) the fixed element (50) includes a lumen which is larger than the ventricular catheter (70).  

Regarding claim 14, Samoocha teaches the device of claim 9.
Samoocha further teaches the movable element (50) includes an inner lumen which is larger than an outer diameter of the fixed element (41) as shown in Fig. 7.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Samoocha in view of US 20140150782 A1 (Vazales et al.), hereinafter Vazales.
Regarding claim 11, Samoocha teaches the device of claim 9, but fails to teach a spring and piston or the required connections of the spring and piston as claimed.
Vazales teaches a cleaning catheter (Fig. 8A) wherein the cleaning mechanism (at least 188, 184A, 185A) comprises a spring (188) and a piston (185A) connected to the fixed element (122 as labeled in Fig. 7A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samoocha with the .


Allowable Subject Matter
Claims 16, 18 and 19 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is US 20130158464 A1 (Samoocha et al.) and US 20140150782 A1 (Vazales et al.).
Samoocha teaches a self-cleaning shunt comprising a fixed element, movable element, catheter and a cleaning mechanism which moves to clean a plurality of slits, but fails to teach or suggest the movable element comprises a piston connected to the housing with a spring. The device of Samoocha would require significant modification beyond what is obvious to incorporate this feature.
Vazales teaches a self-cleaning device utilizing pistons and springs but the piston is not connected to the housing with a spring and doing so would significantly alter the device in a non-obvious way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781